Citation Nr: 1332131	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Cheyenne, Wyoming.

The appellant provided testimony at a January 2009 videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A hearing transcript has been associated with the claims folder.

Subsequent to the hearing, the claim was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of locating and obtaining possible missing service treatment records and for having the appellant undergo a VA audiological examination.  This occurred in April 2009.  After the requested development was accomplished and the AMC reviewed the information obtained, the AMC, in August 2010, granted service connection for tinnitus.  However, the AMC continued to deny the appellant's claim involving bilateral hearing loss.  The claim has since been returned to the Board for review. 

Regrettably, after further review of the information obtained as a result of the Board's April 2009 Remand, it is the conclusion of the Board that the claim must once again be returned to the AMC for additional action.  VA will notify the appellant if further action is required. 


REMAND

The Board's April 2009 remand, in pertinent part, instructed the AMC to arrange for a VA examination.  It was noted that an audiometric test performed prior to the Veteran's active service indicated some clinical hearing loss.  Therefore, although hearing was listed as normal at the enlistment examination in April 1969, the examination was to address whether a hearing loss disability preexisted active service.  In addition to expressly considering the 1968 examination results, the examiner was also asked to consider the fact that the Veteran subjectively reported hearing loss in a report of medical history accompanying his March 1971 separation examination.  

While an examination was conducted in December 2010, the examiner was not responsive to the Board's inquiry.  As such, there has not been substantial compliance with the prior remand instructions and additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance due process requirements, the case is REMANDED to the AMC for the following development: 

1.  The AMC should obtain any outstanding audiological treatment records of the appellant dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for a VA audiological examination for the purpose of determining the etiology of any found hearing loss of either ear.  The examiner is to provide a detailed review of the appellant's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the hearing loss.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report.  If possible, the examination should not be performed by an individual who has previously examined the appellant.

After reviewing the file, the examiner must indicate whether it is clear and unmistakable that bilateral hearing loss preexisted the Veteran's active service.  If so, the examiner should also state whether such hearing loss was clearly and unmistakably NOT aggravated by service.

If either or both of the above questions is answered in the negative, then the examiner should state whether the appellant reports a continuity of hearing loss since service and acknowledge such statements made by the appellant, if any, in offering the opinion.  If the appellant does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2013), the examiner should so indicate.  The examiner should then render an opinion as to whether it is at least as likely as not that the appellant's purported bilateral hearing loss is related to his service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If the examiner finds that the bilateral hearing loss is not directly related to active service, the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the now service-connected tinnitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


